DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-17 are pending in this Office Action.
Claims 1, 5, 7, 8, 10-13 and 17 have been amended.
Claims 18-20 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“distribution node configured to” in claim 12;
“at least one radio node configured to” in claim 12; and
 “at least one wireless local area node controller configured to” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 2019/0229974 A1 supported by provisional 62/620,615 filed 01/23/2018; citations are to provisional) in view of Czaja et al. (US 2016/0021595 A1).

In regards to claim 1, Campos teaches a method of operating a radio frequency (RF) network so that extant infrastructure is used to enable intra-network mobility of a client device, the method comprising:
transmitting OFDM (orthogonal frequency division multiplexing) waveforms over at least a portion of the extant infrastructure (extant infrastructure is interpreted as cable network including hybrid fiber coax (HFC) as described in paragraph [0023]; and for transmitting OFDM waveforms over the cable network see Fig. 1 on page 5 “Hub” transmitting to “CPE” and “TAP” and paragraph [0006], “a single protocol is utilized throughout the entirety of the communication path with optionally only minor adjustments to accommodate the media employed” and paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”; and for OFDM see Fig. 2 on Page 6 shows an FDD Frame embodiment which is a type of OFDM) using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure (applicant’s specification defines the wider frequency band as at least 1.6ghz on page 12 third paragraph; and [Campos] discloses  using various frequency bands in paragraph [0027] including 1.6ghz and 3.2ghz as well as the Figure on page 11 showing Coax to 3.5ghz wireless);
receiving at least a portion of the transmitted OFDM waveforms via a premises device disposed at a premises (see Fig. 1 on page 5 “CPE” which is shown to wirelessly connected to the UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE);
receiving at least a portion of the transmitted OFDM waveforms via a radio device external to the premises (see Fig. 1 on page 5 “Tap” which is shown to be wirelessly connected to UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE ).
While Campos discloses receiving transmissions via a premises device and a radio device external to the premises as shown above, Campos does not specifically disclose enabling establishment of a radio frequency connection between the client device and the premises device; determining that the established radio frequency connection is at least one of (i) degrading, or (ii) not optimized; and based on the determining, causing establishment of a radio frequency connection between the client device and the radio device external to the premises; wherein the determining that the established radio frequency connection is the at least one of (i) degrading, or (ii) not optimized, is based at least on movement of the client device from being disposed at the premises to being external to the premises.
Czaja teaches enabling establishment of a radio frequency connection between the client device and the premises device (see paragraph [0112], “network establishes communication with the mobile terminal using hAP and it's internet connection”, and paragraph [0058], “Home Access Point—hereinafter referred to collectively as hAP is the home femto-cell equipment providing localized cellular communication services for the wireless terminals inside the house” wherein a connection is established between a mobile/client device and a home access point (premises device)); and
determining that the established radio frequency connection is at least one of (i) degrading, or (ii) not optimized; based on the determining, causing establishment of a radio frequency connection between the client device and the radio device external to the premises; wherein the determining that the established radio frequency connection is the at least one of (i) degrading, or (ii) not optimized, is based at least on movement of the client device from being disposed at the premises to being external to the premises (see paragraph [0134], “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 and the strength of the PiCH 320 of the macro-cell base station then sends those measurements in a measurement message, such as Pilot Strength Measurement Message 410. Such measurements are compared with the predefined thresholds designed to determine the boundary of the femto-cell coverage area. When the PiCH signal 320 is above such predefined threshold and the PiCH signal 220 is below such predefined threshold, a dedicated channel resource is allocated by the macro-cell base station 300 and message instructing to perform “hand-over””, wherein a degrading connection with the home AP/premises device is determined due to signal strength being below a threshold when the client leaves the home (i.e., external to the premises).  Based on the determination, handover is performed to a macro base station (radio device external to the premises)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos to include enabling establishment of a radio frequency connection between the client device and the premises device; determining that the established radio frequency connection is at least one of (i) degrading, or (ii) not optimized; and based on the determining, causing establishment of a radio frequency connection between the client device and the radio device external to the premises; wherein the determining that the established radio frequency connection is the at least one of (i) degrading, or (ii) not optimized, is based at least on movement of the client device from being disposed at the premises to being external to the premises.  Motivation for doing so would be to provide connectivity for a client device when it moves between different wireless coverage areas (See Czaja, [0090]-[0091]).

In regards to claim 2, the modified Campos teaches the method of Claim 1, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure (extant infrastructure is interpreted as cable network including hybrid fiber coax (HFC) as described in paragraph [0023]), and at least one of (i) the radio frequency connection between the client device and the premises device, and (ii) the radio frequency connection between the client device and the radio device external to the premises, is configured for data delivery at rates in excess of 1 Gbps (see paragraph [0012], “Another aspect of the present system and method is defining new framing functionality (or PHY layer building blocks). The below example (Fig. 2) show a link that can provide 2.4 Gbps speed, in which 0.4 Gbps is used for dedicated subscriber resources, 2 Gpbs is used for scheduled subscriber resources. The example is for 16 UE devices”).

In regards to claim 3, the modified Campos teaches the method of Claim 2, wherein the frequency band wider in frequency than a normal operating band of the extant infrastructure comprises a frequency band of at least 1.6 GHz in total bandwidth (see [Campos] discloses  using various frequency bands in paragraph [0027] including 1.6ghz and 3.2ghz as well as Figure 1 showing Coax to 3.5ghz wireless).

In regards to claim 4, the modified Campos teaches the method of Claim 3, further comprising allocating the frequency band of at least 1.6 GHz in total bandwidth to two or more sub-bands (see [Campos] discloses  using various frequency bands in paragraph [0027] including 1.6ghz; which are separated into transmitting and receiving bands per paragraph [0014] under Frame (uplink), “Need guard band in the FDD embodiment to separate transmitting and receiving bands”).

In regards to claim 5, the modified Campos teaches the method of Claim 1, wherein the radio frequency connections between (ii) the client device and the premises device, and (ii) the client device and the radio device external to the premises, enable at least delivery to the client device of the at least portion of the OFDM waveforms received by the premises device and the at least portion of the OFDM waveforms received by the radio device external to the premises, respectively (See claim 1 can [Campos] for premises and external devices, and see [Czaja] paragraph [0058], “Such home AP have at least two interfaces; primary to communicate with the wireless terminals” and [0092], “mobile terminal communicates with the macro-cell base station 300 using macro-cell dedicated channel resources over the RF interface 311”, wherein the home AP (premises device) and marco base station (radio device external to the premises) deliver received signals to the client/mobile device).

In regards to claim 6, the modified Campos teaches the method of Claim 1, further comprising:
terminating the radio frequency connection between the premises device and the client device after the radio frequency connection between the radio device external to the premises and the client device has been established; and causing all OFDM waveforms destined for the client device to be transmitted to the radio device external to the premises (See claim 1 can [Campos] for premises and external devices, and see [Czaja] paragraph [0081] “Brake-After-Make Handover—in the context of this invention, a handover from the cellular network macro-cell to the femto-cell, after which the service provided on the macro-cell dedicated channel is terminated and moved to the femto-cell secondary interface”, and [0134] “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 … instructing to perform “hand-over” (such as adding the macro-cell 300”, wherein the connection between the mobile/client device and the home AP (premises device) is terminated after performing handover to the macro base station (connection between the radio device external to the premises and the client device has been established) via make-after-break handover, and wherein downlink signals destined for the mobile device are sent via the macro base station (radio device external to the premises) after the handover).

In regards to claim 7, the modified Campos teaches the method of Claim 1, further comprising upconverting the at least a portion of the OFDM waveforms received via the premises device to a user frequency band (see claim 1 and premises device, and see [Campos] paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”).

In regards to claim 8, the modified Campos teaches the method of Claim 7, further comprising upconverting the at least a portion of the OFDM waveforms received via the radio device external to the premises to the user frequency band (see claim 1 and radio device external to the premises, and see [Campos] paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium” and the table in [0025], wherein signals are converted from coax/baseband to a 3.5 GHz, 6 GHz, 28 GHz, etc. via the wireless link).

In regards to claim 18, the modified Campos teaches the method of Claim 1, further comprising wherein the radio frequency connection between the client device and the radio device external to the premises comprises a supplemental connection to the radio frequency connection between the client device and the premises device in order to provide a threshold level of coverage (See Czaja paragraph [0094], “the M2FHO handover is similar to traditional Soft-Handoff (SHO), in which both the “source” and the “target” base stations (BS) provide communication to the mobile terminal. Such HO is also called Make-Before-Brake and the duration of such HO is controlled by the distance from transmitting BSs and the Power Control for downlink and uplink respectively. When the received power is below predefined threshold, the BS is “dropped” (removed) by the mobile terminal (downlink), or “dropped” by the BS (uplink). It must be noted that in such traditional SHO, all BSs in SHO case will transmit the same information to mobile terminal, and receive the same information from the mobile terminal, does increasing interference to other users limiting the system capacity and throughput”, wherein a supplemental connection with the terminal/client and home AP (premises device) is provided during a soft handover wherein both the source and target base stations provide communication to the terminal/client).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Czaja et al., and further in view of Lan et al. (US 2021/0176665 A1).

In regards to claim 9, the modified Campos teaches the method of Claim 8, wherein the establishments of the radio frequency connections between the premises device and the client device and between the radio device external to the premises and the client device each comprise establishment via a 3GPP (Third Generation Partnership Project) wireless protocol (see claim 1 for establishment of connections and [Campos] paragraph [0006] including “5 GHz networks” and “unlicensed network”; and see Czaja paragraph [0006], “A typical FAP has two main interfaces: 1) wireless interface in the licensed part of the spectrum (cellular) to provide local service within the home”, paragraph [0010], “The terms “system” and “network” are often used interchangeably. A CDMA system can implement a radio technology such as Universal Terrestrial Radio Access (UTRA), CDMA2000, etc. A TDMA system can implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system can implement a radio technology such as Evolved UTRA (E-UTRA), IEEE 802.16 (WiMAX), etc.”, wherein connections between the mobile/client device and the home AP (premises device) and macro base station (radio device external to the premises) are 3GPP protocols such as CDMA2000, GSM, E-UTRA, etc.).
Campos does not explicitly teach that the user frequency band comprises at least one unlicensed frequency that is designated for use with at least one 3GPP unlicensed standard.
However, Lan teaches that the user frequency band comprises at least one unlicensed frequency that is designated for use with at least one 3GPP unlicensed standard (see [Lan] paragraph [0025], “long term evolution-unlicensed LTE-U cells using the unlicensed frequency band”, wherein the user frequency band used for LTE communications uses an unlicensed band that is for use with the LTE standard (3GPP unlicensed standard)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the user frequency band comprises at least one unlicensed frequency that is designated for use with at least one 3GPP unlicensed standard in order to provide increased throughput (See Lan, [0003]).

In regards to claim 10, the modified Campos teaches the method of Claim 9, wherein the at least one 3GPP unlicensed standard comprises at least one of: (i) a 5G NR-U (New Radio - Unlicensed) standard, or (ii) an LTE (Long Term Evolution) unlicensed standard (see [Lan] paragraph [0025], “long term evolution-unlicensed LTE-U cells using the unlicensed frequency band”, wherein the unlicensed standard is a long term evolution-unlicensed (LTE-U) standard).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Czaja et al., and further in view of Jin et al. (US 2018/0184337 A1).

In regards to claim 11, the modified Campos teaches the method of Claim 1, wherein the transmitting OFDM (orthogonal frequency division multiplexing) waveforms over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure (see claim 1 citation for transmitting over hybrid fiber coax (HFC) including coax) comprises transmitting the OFDM waveforms over at least coaxial cable (see coax in paragraph [0023], “At the Physical layer (PHY) data rates, modulation order, etc. may be selected to directly match the communication medium, e.g., fiber, coax, wireless, etc”; and see paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”).
Campos does not specifically disclose transmitting via a plurality of amplifier stages associated with the coaxial cable. 
Jin teaches a similar HFC network arrangement including transmitting via a plurality of amplifier stages associated with the coaxial cable (see paragraph [0031], “An HFC network will typically include a headend connected to a plurality of distribution hubs via a transport ring... At each of the optical nodes, the received light signal is translated into a RF electrical signal, which is distributed through coaxial cable to individual subscriber households. Trunk RF amplifiers and line RF amplifiers may be disposed along the coaxial cable to ensure that the amplitude of the RF signal remains sufficient throughout the system”; and also see paragraph [0039], “Referring again to FIG. 4, the combo node 122 is connected to the combo CM 134 via an N+0/N+1 plant 140. It will be recognized that "N+m" is used to describe cable plant topology. N stands for "node" and m is the number of amplifiers between the node and the CM. Accordingly, "N+0" means there are no amplifiers between the node and the CM; "N+1" means that there is one amplifier between the node and the CM”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Campos which teaches transmitting over hybrid fiber coax (HFC) medium which includes coax to further include a plurality of amplifier stages associated with the coaxial cable such as taught by Jin in order “to ensure that the amplitude of the RF signal remains sufficient throughout the system” (see paragraph [0031]).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 2019/0229974 A1 supported by provisional 62/620,615 filed 01/23/2018; citations are to provisional) in view of Kim et al. (US 2018/0213452 A1).

In regards to claim 12, Campos teaches a network architecture configured to support wireless user devices, the network architecture comprising:
a distribution node (see Fig. 1 on page 5 “Hub”), the distribution node configured to transmit radio frequency (RF) waveforms onto a wireline or optical medium of a network (see hybrid fiber coax (HFC) as described in paragraph [0023]; and for transmitting OFDM waveforms over the cable network see Fig. 1 on page 5 “Hub” transmitting to “CPE” and “TAP” and paragraph [0006], “a single protocol is utilized throughout the entirety of the communication path with optionally only minor adjustments to accommodate the media employed” and paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”), the RF waveforms being orthogonal frequency division multiplex (OFDM) modulated (for OFDM see Fig. 2 on Page 6 shows an FDD Frame embodiment which is a type of OFDM); and
at least one user node in data communication with the wireline or optical medium and comprising a receiver apparatus configured to receive the transmitted OFDM modulated waveforms (see Fig. 1 on page 5 “CPE” which is shown to wirelessly connected to the UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE);
at least one radio node in data communication with the distribution node, the at least one radio node configured to provide at least supplemental data communication to the at least one user node (see Fig. 1 on page 5 “Tap” which is also shown to be wirelessly connected to UE in accordance with the multi-medium network thus being supplemental; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE); and
controller apparatus in data communication with the at least one user node and the at lat least one radio node (see Fig. 1 on page 5 “Hub” connected to “CPE” and “TAP” for transmission).
Campos does not specifically disclose the computerized controller apparatus configured to effectuate at least one of: (i)    handover of a wireless user device at least from the at least one user node to the at least one radio node; or (ii)    creation of simultaneous wireless connections between a) the wireless user device and the at least one user node, and b) the wireless user device and the at least one radio node.
Kim teaches a controller apparatus configured to effectuate (see Central Unit (CU) of NR gNB in Fig. 4D “NR NB” and paragraph [0543], “One NR gNB 4d-10 generally controls a plurality of cells, and is composed of a central unit (CU) generalizing control and signaling and a distributed unit (DU) taking charge of signal transmission/reception”) at least one of: 
(i)    handover of a wireless user device at least from the at least one user node to the at least one radio node (See Fig. 4FA “Phase 0 (4f-05)” “UE is connected to cell 1” followed by “Phase 1 (4f-20)” “eCA is configured” for purposes of handover as described in paragraph [0560], “If it is determined that the gNB satisfies a specific condition and the eCA for the handover is required, the eCA is set in Phase 1 stage (at 4f-20)”; and see Fig. 4FA “Phase 3 (4f-50)” “eCA is released” to complete handover where UE is only connected to second cell as described in paragraph [0562], “If the gNB receives an event related to the release of the eCA of the source cell from a measurement report value of the UE, e.g., if the signal strength from the source cell is reduced below the set threshold value, Phase 3 is set to release the eCA (at 4f-50)”); or 
(ii)    creation of simultaneous wireless connections between a) the wireless user device an the at least one user node, and b) the wireless user device and the at least one radio node (See Fig. 4FA “Phase 2 (4f-35)” “PCell/PUCCH SCell change” where UE is now connected to both Cell1 and Cell2 as described in paragraph [0561], “… and in this case, Phase 2 is set to change the roles of the PCell (Cell1) and the PUCCH SCell (Cell3) each other (4f-35). In the above-described stage, the existing bearer setup is not changed, but only the roles of the PCell and PUCCH SCell are changed with each other”);
wherein the effectuation of the at least one of: (i) or (ii) above, comprises effectuation without use of connection manager logic of the wireless user device configured to control connection to the at least one radio node or the at least one user node (See [0545], “If the target 4e-03 accepts the handover request, it transmits an HO request ACK message to the eNB 4e-02 (at step 4e-15). The eNB 4e-02 that has received the message transmits an HO command message to the UE 4e-01 (at step 4e-20)”, wherein the effectuation of handovers/connections to the at least one radio node or the at least one user node is controlled by the base stations via handover commands, and not connection manager logic of a user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Campos which teaches a controller apparatus in data communication with the at least one user node and the at least one radio node as shown above to further include the controller apparatus configured to effectuate at least one of handover and/or creation of simultaneous wireless connections, wherein the effectuation of the at least one of: (i) or (ii) above, comprises effectuation without use of connection manager logic of the wireless user device configured to control connection to the at least one radio node or the at least one user node such as taught by Kim in order that “One NR gNB 4d-10 generally controls a plurality of cells, and is composed of a central unit (CU) generalizing control and signaling and a distributed unit (DU) taking charge of signal transmission/reception” (see paragraph [0543]) and “During the handover in the existing LTE, time interruption occurs while the random access procedure to the target eNB 4e-03, and zero mobility interruption time for removing the time interruption is a requirement in the NR. The handover in the existing LTE is classified into type 1 handover, and the present disclosure compares the type 1 handover with a proposed method (e.g., type 2 handover)” (see paragraph [0549]).

In regards to claim 13, the modified Campos teaches the network architecture of Claim 12, wherein the computerized controller apparatus comprises a 3GPP 5G NR. (New Radio) compliant Central Unit (CU), and the at least one radio node comprises a 3GPP 5G NR (New Radio) compliant Distributed Unit (DU) (See claim 12 [Campos] “Hub” as central unit and “CPE” and “TAP” as radio nodes; and [Kim] teaches respective Central Unit (CU) and Distributed unit (DU) of NR gNB in Fig. 4D “NR NB” and paragraph [0543], “One NR gNB 4d-10 generally controls a plurality of cells, and is composed of a central unit (CU) generalizing control and signaling and a distributed unit (DU) taking charge of signal transmission/reception”).

In regards to claim 14, the modified Campos teaches the network architecture of Claim 12, further comprising at least one wireless local area node controller in data communication with the distribution node, the at least one wireless local area node controller configured to cooperate with the distribution node to effect handover of one or more wireless sessions between the at least wireless local area node and the at least one radio node (see claim 12 and [Campos] teaches wi-fi access point in paragraph [0005] which can be included in the interconnection of the single communication path as described in paragraph [0006], and for handover see claim 13 [Kim] which can be applied to other standards than 5G, see paragraph [0091], “Hereinafter, terms and titles that are defined in the 3.sup.rd generation partnership project (3GPP) LTE standards are used in the present disclosure. However, the present disclosure is not limited by the terms and titles, but can be equally applied to systems following other standards. For convenience of explanation, evolved node B (eNB) may be used interchangeably with gateway node B (gNB). That is, a base station explained as eNB may be denoted as gNB. Further, the base station may include a transmission and reception point (TRP)”).

In regards to claim 15, the modified Campos teaches the network architecture of Claim 14, wherein the at least one wireless local area node operates within a first unlicensed frequency band (see claim 14 and [Campos] paragraph [0005], “Wi-Fi access point (such as described in 802.11ax or similar” which relates to unlicensed bands 2.4ghz and 5ghz disclosed in paragraph [0006], “One non-limiting example of such a network is a network that bridges between a commercial network, such as a Cable network, an LTE network, or a DSL network, and a plurality of home networks, which may include a plurality of both wired and wires networks, such as wired network, and optical network, 2.4 GHz networks, 5 GHz networks, microwave networks (such as 27,28, 39, 60, 70 GHz bands), IoT networks, an unlicensed network, etc. and the interconnection of such networks/mediums”), and the at least one radio node operates within a second unlicensed frequency band different from the first unlicensed band (radio node can be 5G NR DU node which operates on 5ghz unlicensed, see [Campos] paragraph [0006] including “5 GHz networks” and “unlicensed network”; and see [Kim] paragraph [0229], “In order to process signals of different frequency bands, at least one of the baseband processor 1l-20 and the RF processor 1l-10 may include different communication modules. The different radio connection technologies may include an LTE network and an NR network. Further, the different frequency bands may include super high frequency (SHF) (e.g., 2.5 GHz or 5 GHz) band and millimeter wave (mmWave) (e.g., 60 GHz) band”).

In regards to claim 16, Campos teaches a method of operating a content distribution network, the method comprising:
delivering waveforms via at least a radio frequency medium of the content distribution network to a first node disposed at a premises (content distribution network is interpreted as cable network including hybrid fiber coax (HFC) as described in paragraph [0023]; and for transmitting waveforms over the cable network see Fig. 1 on page 5 “Hub” transmitting to “CPE” and paragraph [0006], “a single protocol is utilized throughout the entirety of the communication path with optionally only minor adjustments to accommodate the media employed” and paragraph [0024], “In one embodiment of the contemplated invention, the devices in the network can be relatively "dumb" devices that just to transmit from Base Band (BB) to a proper modulation order to the next device or medium”; and see Fig. 2 on Page 6 shows an FDD Frame embodiment which is a type of OFDM);
enabling a first wireless communications session between a wireless user device and the first node, the first wireless communication session enabling delivery of the waveforms to the wireless user device (see Fig. 1 on page 5 “CPE” which is shown to wirelessly connected to the UE in accordance with the multi-medium network; and for transmitting/receiving specifically see paragraph [0012] with regards to scheduling for UE devices including Fig. 2 on page 6 showing downlink and uplink resources with regards to a UE);
delivering waveforms via at least a radio frequency medium of the content distribution network to a second node disposed external to the premises (see citations above for “Hub” transmissions to “CPE” where Fig. 1 on page 5 additionally shows “Hub” transmitting to “TAP” which is shown to be wirelessly connected to UE in accordance with the multi-medium network).
While Campos discloses delivering waveforms to a first node and a second node, Campos does not specifically disclose determining a condition necessitating handover of the wireless user device from the first node; causing creation of a wireless connection between the wireless user device and the second node; causing handover of the first wireless communications session from the first node to the second node; and continuing operation of the first wireless communications session via the wireless connection between the wireless user device and the second node, the continued operation comprising continuing delivery of the waveforms to the wireless user device.
Kim teaches determining a condition necessitating handover of the wireless user device from the first node (for being connected to first node see Fig. 4FA “Phase 0 (4f-05)” “UE is connected to cell 1” as described in paragraph [0559], and for determining a condition necessitating handover from first node see Fig. 4FA “Phase 1 (4f-20)” “eCA is configured” as described in paragraph [0560], “If it is determined that the gNB satisfies a specific condition and the eCA for the handover is required, the eCA is set in Phase 1 stage (at 4f-20)”); 
causing creation of a wireless connection between the wireless user device and the second node (See Fig. 4FA “Phase 2 (4f-35)” “PCell/PUCCH SCell change” where UE is now connected to both Cell1 and Cell2 as described in paragraph [0561], “… and in this case, Phase 2 is set to change the roles of the PCell (Cell1) and the PUCCH SCell (Cell3) each other (4f-35). In the above-described stage, the existing bearer setup is not changed, but only the roles of the PCell and PUCCH SCell are changed with each other”); 
causing handover of the first wireless communications session from the first node to the second node; and continuing operation of the first wireless communications session via the wireless connection between the wireless user device and the second node, the continued operation comprising continuing delivery of the waveforms to the wireless user device (see Fig. 4FA “Phase 3 (4f-50)” “eCA is released” to complete handover where UE is only connected to second cell for communication as described in paragraph [0562], “If the gNB receives an event related to the release of the eCA of the source cell from a measurement report value of the UE, e.g., if the signal strength from the source cell is reduced below the set threshold value, Phase 3 is set to release the eCA (at 4f-50)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Campos which teaches delivering waveforms to a first node and a second node to further include determining a condition necessitating handover, causing creation of a wireless connection to the second node and causing handover to the second node such as taught by Kim in order that “One NR gNB 4d-10 generally controls a plurality of cells, and is composed of a central unit (CU) generalizing control and signaling and a distributed unit (DU) taking charge of signal transmission/reception” (see paragraph [0543]) and “During the handover in the existing LTE, time interruption occurs while the random access procedure to the target eNB 4e-03, and zero mobility interruption time for removing the time interruption is a requirement in the NR. The handover in the existing LTE is classified into type 1 handover, and the present disclosure compares the type 1 handover with a proposed method (e.g., type 2 handover)” (see paragraph [0549]).

In regards to claim 17, the modified Campos teaches the method of Claim 16, further comprising selecting the second node from a plurality of candidate nodes, the selecting at least based on at least one of (i) spatial or physical location relative to the premises, or (ii) topological location within the content distribution node (see claim 16 and [Campos] Fig. 1 on page 5 where premises is interpreted as the house where the “CPE” or consumer premises equipment resides, and the second “Tap” of “Hub” node is “selected” based on the location of the UE being outside the premises and as shown topologically close to the “Tap” or “Hub” node; and see device mobility with respect to scheduler in paragraph [0020], “Data that may be collected by the sensing procedure and utilized by the scheduler include, but not limited to characterizing all the channels, links, and elements in the communication path, for example, data associated with channel noise, device mobility, number of neighboring devices, device battery status”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Kim et al. and further in view of Kronestedt et al. (WO 2015/147707 A1)

In regards to claim 19, the modified Campos teaches the method of Claim 16.  Campos does not explicitly teach that the causing of the handover of the first wireless communications session from the first node to the second node comprises utilizing an IE (information element) indicting whether overlapping cellular data network coverage exists between the first node and the second node.
However, Kronestedt teaches that the causing of the handover of the first wireless communications session from the first node to the second node comprises utilizing an IE (information element) indicting whether overlapping cellular data network coverage exists between the first node and the second node (See Kronestedt, p. 11, lines 20-26, “Thus, another action 304 illustrates that the network node determines information about whether the at least one neighboring base station provides a radio coverage which overlaps the radio coverage of the first base station based on whether the obtained measurements satisfy the predefined overlap condition. As mentioned above, this information may comprise a simple indication of whether the first base station's coverage area is overlapped or not, and may also comprise a more detailed percentage or probability of overlap” and p. 12, lines 28-29, “it may be possible to let one or more wireless devices make a handover from the overlapping base station to the first base station or vice versa”, wherein handover is performed utilizing an indication (information element) of whether overlapping coverage exists between a first and second base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the causing of the handover of the first wireless communications session from the first node to the second node comprises utilizing an IE (information element) indicting whether overlapping cellular data network coverage exists between the first node and the second node.  Motivation for doing so would be to enable a traffic load to be distributed between a first base station and a neighboring base station in order to offload a heavily loaded cell (See Kronestedt, p. 12, lines 26-30).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. in view of Kim et al. and further in view of Czaja et al.

In regards to claim 20, the modified Campos teaches the method of Claim 16.  Campos does not explicitly teach that the first node comprises a wireless local area network (WLAN) node operated by a first entity, the first entity comprising at least one of: (1) multiple systems operator (MSO), or (ii) Internet service provider (ISP);
the second node comprises a 3GPP (Third Generation Partnership Project) node operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO); and
the continuing of the operation of the first wireless communications session via the wireless connection between the wireless user device and the second node comprises continuing the operation of the first wireless communications session from the WLAN node to the 3GPP node.
However, Czaja teaches that the first node comprises a wireless local area network (WLAN) node operated by a first entity, the first entity comprising at least one of: (1) multiple systems operator (MSO), or (ii) Internet service provider (ISP) (See Czaja paragraph [0006], “A typical FAP has two main interfaces: 1) wireless interface in the licensed part of the spectrum (cellular) to provide local service within the home; 2) fixed, wire (DSL, Cable, etc) interface to the service provider network over Internet”, See Czaja paragraph [0009], “Home based femto-cell (hFAP) may employ a third, local or personal wireless interface (LAN or PAN respectively) such as: WiFi”, wherein the home AP (first node) includes a WLAN/ISP);
the second node comprises a 3GPP (Third Generation Partnership Project) node operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO) (See Czaja paragraph [0010], “The terms “system” and “network” are often used interchangeably. A CDMA system can implement a radio technology such as Universal Terrestrial Radio Access (UTRA), CDMA2000, etc. A TDMA system can implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system can implement a radio technology such as Evolved UTRA (E-UTRA), IEEE 802.16 (WiMAX), etc.”, wherein the macro base station (second node) uses 3GPP protocols such as CDMA2000, GSM, E-UTRA, etc. that is operated by a wireless carrier); and
the continuing of the operation of the first wireless communications session via the wireless connection between the wireless user device and the second node comprises continuing the operation of the first wireless communications session from the WLAN node to the 3GPP node (see Czaja paragraph [0134], “The operation of the student safety system during the F2MHO (when student leaves his/her home) is presented in FIG. 7A. Here, the mobile terminal 400 continuously monitors the strength the Pilot Channel (PiCH), 220 from the serving femto-cell 200 and the strength of the PiCH 320 of the macro-cell base station then sends those measurements in a measurement message, such as Pilot Strength Measurement Message 410. Such measurements are compared with the predefined thresholds designed to determine the boundary of the femto-cell coverage area. When the PiCH signal 320 is above such predefined threshold and the PiCH signal 220 is below such predefined threshold, a dedicated channel resource is allocated by the macro-cell base station 300 and message instructing to perform “hand-over””, and paragraph [0135], “The HCM 420 is received both by the macro-cell BS 300 and by the hAP 200, indicating the completion of the handover—now the service to this mobile terminal is provided by the macro-cell 300”, wherein the wireless session continues operation via the 3GPP macro base station (second node) when the user device leaves the premises where the WLAN home AP (first node) is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campos such that the first node comprises a wireless local area network (WLAN) node operated by a first entity, the first entity comprising at least one of: (1) multiple systems operator (MSO), or (ii) Internet service provider (ISP); the second node comprises a 3GPP (Third Generation Partnership Project) node operated by a second entity that is separate from the first entity, the second entity comprising a managed network operator (MNO); and the continuing of the operation of the first wireless communications session via the wireless connection between the wireless user device and the second node comprises continuing the operation of the first wireless communications session from the WLAN node to the 3GPP node.  Motivation for doing so would be to provide connectivity for a client device when it moves between different wireless coverage areas (See Czaja, [0090]-[0091]).

Response to Arguments
On pages 8-11 of the remarks, Applicant argues in substance that the elements in claims 12 and 14 should not invoke 35 U.S.C. 112(f).  The Examiner respectfully disagrees.
The limitations in question are still considered to meet the three-prong test given above.  With respect to prong A, the term “node” is considered to be a substitute for “means” that is a generic placeholder.  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation.  In a similar fashion as the terms “apparatus”, “device” and “machine”, the term “node” is a broad and generic word that does not refer to a specific structure.
With respect to prong B, the terms are modified by functional language.  Claim 12 recites “a distribution node … configured to transmit” and a “radio node … configured to provide”.  Claim 14 recites a “wireless local area node controller … configured to cooperate”.  Thus, the generic placeholder “node” is modified by the functional language “configured to” and prong B is met.
With respect to prong C, the generic placeholder “node” in these limitations is not modified by sufficient structure, material, or acts for performing the claimed function.  On page 10 of the remarks, Applicant cites various portions of the written description which give detailed descriptions of the devices/structures used to implement the claimed “distribution node”, “radio node” and “wireless local area node controller”.  However, the disclosure of a structure that corresponds to the claim elements does not negate the fact that “node” and “controller” are generic placeholders that meet prong A of the analysis.

On pages 11-12 of the remarks, Applicant argues in substance that Campos and Kim do not teach “wherein the determining that the established radio frequency connection is the at least one of (i) degrading, or (ii) not optimized, is based at least on movement of the client device from being disposed at the premises to being external to the premises,” as recited in Claim 1.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Czaja reference.

On page 12 of the remarks, Applicant argues in substance that Campos and Kim do not teach “wherein the effectuation of the at least one of: (i) or (ii) above, comprises effectuation without use of connection manager logic of the wireless user device configured to control connection to the at least one radio node or the at least one user node,” as recited in Claim 12.  Applicant’s arguments have been fully considered but they are not persuasive.
In response to the amended limitations, the Examiner has cited additional passages from Kim.  In particular, Kim discloses “If the target 4e-03 accepts the handover request, it transmits an HO request ACK message to the eNB 4e-02 (at step 4e-15). The eNB 4e-02 that has received the message transmits an HO command message to the UE 4e-01 (at step 4e-20)” in paragraph [0545].  Thus, the effectuation of handovers/connections to the at least one radio node or the at least one user node is controlled by the base stations via handover commands, and not connection manager logic of a user device.

On pages 12-13 of the remarks, Applicant argues in substance that Campos and Kim do not teach “continuing operation of the first wireless communications session via the wireless connection between the wireless user device and the second node, the continued operation comprising continuing delivery of the waveforms to the wireless user device,” as recited in Claim 16.  Applicant’s arguments have been fully considered but they are not persuasive.
The Examiner respectfully disagrees.  Fig. 4FA in Kim shows how the UE is handed over from cell1 (first node) to cell2 (second node), which is a target cell.  After completion of the handover, a wireless communication session resumes using the connection with cell2.  Figs. 4GA and 4GB illustrate the “phase 3” step from Fig. 4FA in greater detail, wherein the UE (wireless user device) performs uplink and downlink data transmissions with the target cell in steps 4g-120 and 4g-125.  Thus, the wireless communications are continued with the target cell after the handover is complete.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478